Citation Nr: 1036714	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  03-29 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder 
other than PTSD.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The appellant served on active duty from May 1983 to January 
1990.  The period of active duty from May 1983 to January 1987 
has been characterized as under conditions other than 
dishonorable.  Initially, the discharge for the period of active 
duty from January 1987 to January 1990 was characterized as under 
dishonorable conditions, resulting in a bar of VA benefits for 
that period.  However, subsequently, the character of discharge 
for this period of service was upgraded to general, under 
honorable conditions.  This upgraded discharge determination is 
binding on VA and as such, there is no bar to basic eligibility 
for VA benefits for any period of the Veteran's active service.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied service connection for PTSD to include a chronic 
acquired psychiatric disorder; a seizure disorder and 
spondylolisthesis at L-4 and L-5; these claims had been 
previously denied in an unappealed rating action of April 1999, 
which became final.

This case was previously before the Board in February 2006, at 
which time the Board determined that new and material evidence 
had been presented with which to reopen the claims of entitlement 
to service connection for an acquired psychiatric disorder, to 
include PTSD, a seizure disorder and spondylolisthesis at L4-5.  
The claims on the merits were remanded for additional development 
and due process matters.

In January 2005, the Veteran testified at a videoconference 
hearing before an Acting Veterans Law Judge (AVLJ).  A transcript 
of that hearing is associated with the claims folder.  Prior to 
rendering a decision, the AVLJ who chaired the January 2005 
hearing left the Board.  The Veteran was advised of this fact in 
October 2008 and of the opportunity to present testimony at a 
second Board hearing.  In October 2008, he indicated that he 
wished to be scheduled for another Board hearing.

The case came before the Board for a second time in January 2009 
in order to schedule the Veteran for his requested 
videoconference hearing.  In May 2009, the Veteran testified at a 
video conference hearing over which the undersigned Veterans Law 
Judge (VLJ) presided.  A transcript of the hearing has been 
associated with the Veteran's claims file.

The case came before the Board for a third time in July 2009 at 
which time the Board denied service connection claims for a 
seizure disorder, a low back disorder and for a psychiatric 
disorder, to include PTSD.  

The Veteran appealed the Board's July 2009 decision to the United 
States Court of Appeals for Veterans Claims (Court).  While the 
matter was pending before the Court, the Veteran's private 
attorney and a representative of VA's Office of General Counsel 
filed a Joint Motion for Partial Remand (JMPR) relating to the 
service connection claim for a psychiatric disorder, to include 
PTSD.  In the JPMR, it was specifically noted that the appellant 
did not dispute the portion of the Board's decision relating to 
the denial of service connection claims for a seizure disorder 
and a low back disorder and that therefore, those claims should 
be deemed abandoned.  See Bucklinger v. Brown, 5 Vet. App. 435 
(1993).  

In an Order issued in March 2010, the Court granted the JPMR with 
respect to the portion of the Board's July 2009 decision denying 
the service connection claim for a psychiatric disorder to 
include PTSD and remanded the matter to the Board for compliance 
with the instructions specified in the JPMR.  The service 
connection claims for a seizure disorder and a low back disorder 
were formally dismissed pursuant to the March 2010 Court Order.  
Accordingly, the only issue being considered by the Board at this 
time is the service connection claim for a psychiatric disorder, 
to include PTSD.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The claim on appeal in this case encompasses 
consideration of both a service connection claim for PTSD, and 
for a psychiatric disorder other than PTSD.  Inasmuch as the PTSD 
claim involves regulations specific to that condition only and 
the regulations relating to PTSD (only) were recently amended, 
that claim will be considered separately from consideration of 
the claim for a psychiatric disorder (other than PTSD), as 
reflected on the title page, for the sake of clarity.  

The claim of entitlement to service connection for a psychiatric 
disorder, other than PTSD, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence on file does not include a current diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active military 
service; and cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2009); 75 Fed. Reg. 39852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements)

The Board finds that with respect to the Veteran's service 
connection claim for PTSD, the VCAA duty to notify was satisfied 
by letters sent to the Veteran in June 2002 and August 2006.  The 
letters addressed all required notice elements and were sent both 
prior and subsequent to the initial unfavorable decision issued 
by the agency of original jurisdiction (AOJ) in July 2002.

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
Veteran with notice of what evidence not previously provided will 
help substantiate his claim.  19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  This notice was provided in a Supplemental Statement of 
the Case issued in July 2008.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of the rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
In this case, as the service connection claim on appeal is being 
denied herein, any questions as to the appropriate disability 
rating or effective date to be assigned are moot and there is no 
prejudice in issuing a final decision as to this claim.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting the Veteran in 
procuring service treatment records (STRs) and other relevant 
treatment records and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the 
Veteran's STRs and VA treatment and private treatment records 
pertinent to the years after service.  In addition, the Veteran 
has provided numerous statements and has twice presented 
testimony at Board hearings.  Records and decisions from the 
Social Security Administration (SSA) are also on file.  

The evidence on file adequately addresses the threshold issue of 
current disability as pertains to the service connection claim 
for PTSD.  In November 2008, the Veteran's representative 
expressed specific concern regarding whether medical records from 
the VA facility in Monroe, Louisiana were obtained for the file.  
A review of the claims folders reflects that records from this 
facility dated from 2002 to 2005 have been obtained and 
associated with the file.  In a JMPR dated in February 2010, 
there was no indication that the evidentiary record was in any 
way inadequate with respect to the service connection claim for 
PTSD.  As will be explained herein, the file does not include a 
current diagnosis of PTSD.  Accordingly, the Board has no 
obligation to request a medical examination or obtain a medical 
opinion when, as is the case here, there is no competent evidence 
that the Veteran's claimed PTSD is either currently diagnosed or 
associated with his service.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  Therefore, it is not necessary to Remand 
the case to obtain a medical examination or medical opinion in 
order to decide the PTSD claim.  38 C.F.R. § 3.159(c)(4)(i),  
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  All appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).

Factual Background

The STRs include an enlistment examination report of February 
1983, which revealed a normal psychiatric evaluation.  The 
Veteran denied having depression or nervous trouble of any sort.  
In 1984, the Veteran had an alcohol related incident which 
resulted in a suspension.  In May 1985, the Veteran underwent 
evaluation for overseas assignment.  At that time, there was no 
indication of depression or anxiety and judgment was described as 
intact.  An assessment of marital problems, resolved, was made.  
The STRs indicate that the Veteran had another alcohol-related 
incident in February 1986, at which time problem drinking was 
assessed and the Veteran was to enter an alcohol rehabilitation 
program.  A record dated in July 1986 indicates that the Veteran 
successfully completed a alcohol rehabilitation program.  In 
April 1987, the Veteran had another alcohol-related incident and 
continuous alcohol abuse was diagnosed, based on four alcohol-
related incident that had occurred, as well as other factors.  

The Veteran underwent a comprehensive psychiatric evaluation in 
June 1987, following hospitalization for participation in alcohol 
treatment programs in May and June 1987.  The report indicated 
that the Veteran had been involved in several alcohol-related 
incidents and had completed detoxification and alcohol treatment 
programs in June 1987.  It was also noted that the Veteran had a 
history of unreported spousal abuse incidents which occurred 
while he was intoxicated.  Mental status examination revealed no 
evidence of suicidal or homicidal ideation and there was no 
mention of any suicide attempt.  The June 1987 report reflected 
that a final diagnosis of alcohol abuse, continuous, was made.  
It was recommended that the Veteran be returned to duty with a 
normal psychiatric profile.  

In December 1987, the Veteran was seen with complaints of feeling 
down due to an impending separation with his wife.  He denied 
having suicidal or homicidal ideation.  Diagnoses of alcohol 
abuse and marital problems were made.  Subsequent to marital 
separation, the Veteran was seen by mental health several times 
between January and April 1988, at which time the symptoms 
included depressed affect/mood, but the evaluations were 
otherwise within normal limits and no psychiatric disorder was 
diagnosed.  Entries dated in January, March and April 1988, all 
reflect that the Veteran was non-suicidal.  In April 1988, the 
assessments consisted of continued alcohol abuse and marital 
problems.  The Veteran had another (5th) alcohol-related incident 
in 1989.  At that time, alcohol abuse was diagnosed and it was 
noted that the Veteran had no suicidal or homicidal ideation.  In 
January 1990, the Veteran tested positive for cocaine and was 
ultimately discharged.

Initially, for the period of service extending from January 1987 
to January 1990, the Veteran was discharged under other than 
honorable conditions.  In March 1992, the Veteran filed for an 
upgraded discharge.  In December 1993, the character of the 
Veteran's discharge for the period of service extending from 
January 1987 to January 1990 was upgraded to general, under 
honorable conditions.  However, an explanation indicates that the 
discharge was due to misconduct - drug abuse.

The Veteran was hospitalized for several days at a private 
hospital during June 1996.  He was admitted as a suicide 
precaution.  His complaints included stress, feeling overwhelmed, 
depression and suicidal wishes.  There was no reference to 
service or any event therein in the report or any reference to a 
prior suicide attempt.  The Veteran reported having intrusive 
memories of disturbing childhood traumas.  The discharge 
diagnoses consisted of PTSD, atypical depression and nicotine 
dependence.

In a stressor statement provided by the Veteran in August 1997, 
he reported that he was afraid to consult with mental health 
because he feared being discharged from service.  The Veteran 
reported that his (mental) condition caused him to have problems 
with his marriage and to attempt suicide while stationed in 
Germany, which he never reported.

The file includes medical records from the VA Medical Center 
(VAMC) in Jackson, Mississippi, dated in 1997.  A screening 
questionnaire dated in August 1997 indicates that the Veteran 
reported that he slit his wrist during military service in 
Germany in 1987, it was noted that he bandaged this himself to 
stop bleeding.  The records included assessments of a seizure 
disorder, depression, anxiety disorder, and adjustment reaction 
with anxiety.

The file also contains a medical statement of Dr. M. dated in 
February 1999, indicating that the Veteran required therapy with 
a licensed counselor to treat anxiety and coping issues.

In March 1999, the Veteran completed a PTSD questionnaire.  His 
stressor was described as being afraid of some type of 
retaliation for being in pain if he complained, even though all 
of his symptoms were aggravated while in service and created many 
problems, as reportedly shown in his STRs.

The file further contains medical records dated in 2000 from the 
VAMC in Roseburg, Oregon reflecting that the Veteran was 
hospitalized there from mid-June 2000 to early July 2000.  An 
entry dated in mid-June 2000 indicated that the Veteran had been 
accused of making a mail bomb threat in December 1999, and was in 
the process of dealing with those charges.  The Veteran reported 
a history of seizures, manifested by weird dreams, blackouts and 
mood swings, last occurring 6 months previously.  He denied 
having a history of suicide attempts.  

The Veteran was treated as a domiciliary patient at the VAMC in 
White City, Oregon from July 2000 until May 2001.  He was 
admitted for relapse prevention and treatment of schizophrenia.  
A 15 to 20 year history of alcohol and polysubstance dependence 
was noted, with last use noted to be in early 2000.  Diagnoses 
made during his stay included paranoid schizophrenia, PTSD, 
alcohol abuse, marijuana abuse and nicotine abuse.  An entry 
dated on July 5, 2000 documents the Veteran's report of a suicide 
attempt in 1987 by cutting his wrist with a dull knife, resulting 
in no cut.  The Veteran was hospitalized several times during his 
stay, including from late July 2000 until early August 2000.  An 
entry dated in late July 2000 indicates that the Veteran was 
feeling suicidal and reported that he would do this by slitting 
his wrists; at that time he gave a history of a previous suicide 
attempt by cutting his wrists in 1986.  The discharge diagnoses 
included: bipolar disorder vs. schizoaffective disorder; 
marijuana use in remission; and nicotine dependence.  In late May 
2001, the Veteran decided to discharge and move in with his 
mother.

It also appears that the Veteran's original SSA claim was filed 
in December 1996 and that it was initially denied.  The evidence 
reviewed by SSA in conjunction with the original application 
included a July 1996 private hospitalization report.  The report 
indicated that the Veteran was not a good historian.  There was 
no mention of a suicide attempt in service.  A discharge 
diagnosis of psychotic disorder was made.  VA records dated in 
March or April 1997 reflect that the Veteran gave no history of 
any suicide attempt in service, but reported that his father shot 
him in the head as a child and that his sister molested him.  The 
examiner indicated that much of what the Veteran reported did not 
ring true.  The doctor further indicated that he did not feel 
that the Veteran was suicidal, but was manipulative and 
melodramatic.  Diagnoses of malingering and personality disorder 
were made.  Also reviewed was a September 1998 report reflecting 
that a VA examiner concluded that the Veteran was not psychotic 
and did not have PTSD, but did have a personality disorder with 
histrionic and social traits.

It appears that reconsideration of the SSA disability claim was 
requested.  Ultimately, SSA disability benefits were granted 
effective from November 1999 in a decision issued in August 2002.  
Schizophrenia was identified as the primary diagnosis and 
adjustment disorder with anxiety was the secondary diagnosis; a 
personality disorder and residuals of a lumbar fusion were also 
listed as impairments.  SSA records which were considered 
included several evaluations of the Veteran.  A VA evaluation 
dated in February 2001, reflects that the Veteran was a 
domiciliary patient who had been in and out of the infirmary due 
to depression and suicidal ideation; the doctor noted that some 
of this behavior seemed to be precipitated by upcoming court 
hearing and avoidance of responsibilities.  It was noted that the 
Veteran alleged having PTSD which he attributed to segregation as 
a child, abuse by his father and allegations of sexually abusing 
his daughter.  The doctor commented that it seemed unreasonable 
to dismiss the claimant's difficulties as malingering, false or 
for secondary gain, but indicated that some of them must be seen 
in this light.  Diagnoses of rapid cycling bipolar disorder; 
polysubstance abuse in early full remission and personality 
disorder were made.  The doctor indicated that a PTSD diagnosis 
could not be supported due to conflicting reports from the 
claimant and no clear picture of symptomatology.  

In May 2002, the Veteran underwent an evaluation by a private 
psychologist, having been referred by SSA in conjunction with an 
application for disability compensation.  The report indicated 
that the Veteran had a long history of maladjustment since 
childhood with indications of sexual trauma and witnessing a 
sibling die.  It was noted that the Veteran began to have 
clinical symptoms with apparent onset in 1983 during military 
service.  The report indicated that in 1987, the Veteran 
attempted suicide by cutting his wrist after the failure of his 
first marriage.  The psychologist indicated that the Veteran 
appeared to be a reliable historian but appeared to be 
delusional, further explaining that the Veteran's thought 
processes were partially logical and consistent, but had 
delusional qualities.  Paranoid schizophrenia, adjustment 
disorder with anxiety, and personality disorder were diagnosed.  

In January 2005, the Veteran presented testimony at a video 
conference hearing held before a Board AVLJ, who is no longer 
with the Board.  The Veteran indicated that he had been receiving 
psychiatric treatment from VA since about 1990.  The Veteran 
reported that during service he had undergone top secret security 
clearance training and found very stressful.  Later he indicated 
that a psychiatric disorder was first diagnosed by VA in 1996 and 
that the condition was related to his childhood experiences.  He 
failed to mention any suicide attempt in service.

VA records dated from 2002 to 2005 reflect that the Veteran's 
diagnosed conditions included paranoid schizophrenia and are 
negative for a diagnosis of PTSD.  A VA evaluation conducted in 
December 2003 reflects that it was noted that the Veteran was 
known to have paranoid schizophrenia, for which he was not taking 
medication.  The impressions included: a history of seizure 
disorder in the past with no recurrence for a long time, and a 
history of paranoid schizophrenia.  The Veteran underwent a 
psychiatry evaluation in July 2004.  A diagnosis of a history of 
a psychotic disorder in remission, was made, described as most 
likely drug-induced.  Rule out paranoid schizophrenia was also 
diagnosed.  

In May 2009, the Veteran presented testimony at a video 
conference hearing held before the undersigned Board VLJ.  The 
Veteran indicated that during service, his career field was in 
telecommunications.  He stated that he was an installation and 
maintenance specialist, also working with cable in ICBM missile 
fields.  He explained that his job entailed long strenuous hours 
spent bent over splicing together wires in a pit and also 
involved manual labor digging trenches for the cable.  The 
Veteran also stated that he had a psychiatric disorder which was 
being treated by VA and had been recognized as being disabling by 
Social Security and which he believes began in service.  He 
failed to mention any suicide attempt in service.

At the hearing additional evidence was presented with a waiver.  
This evidence was largely duplicative of evidence already on file 
and consisted of SSA records, STRs and a copy of the November 
2008 brief presented by the Veteran's representative.

Legal Analysis

The Veteran's service connection claim for a psychiatric disorder 
includes, as a component thereof, a service connection claim for 
PTSD.  

Generally, in order to establish direct service connection for a 
disorder, there must be (1) evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) evidence of a 
nexus between the claimed in- service disease or injury and the 
current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).

Service connection for certain diseases, including psychoses, may 
also be established on a presumptive basis by showing that the 
disability manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Service connection for PTSD in particular requires: (1) medical 
evidence diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Medical Disorders (4th ed. 1994) (DSM- IV), (2) credible 
supporting evidence that the claimed in- service stressors 
actually occurred, and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed in-
service stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125(a).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  These revised regulations apply in cases like 
the Veteran's, which were appealed to the Board prior to July 13, 
2010, but not decided by the Board as of that date.  75 Fed. Reg. 
41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

The revised regulations pertaining to PTSD no longer require the 
verification of an in-service stressor if the Veteran was in a 
location involving "fear of hostile military or terrorist 
activity."  Such a location can be evidenced by awards such as 
the Iraq Campaign Medal or the Vietnam Service Medal.  Lay 
testimony alone can be used to establish the occurrence of an in-
service stressor in these situations.  The new regulatory 
provision requires that: (1) A VA psychiatrist or psychologist, 
or contract equivalent, must confirm that the claimed stressor is 
adequate to support a diagnosis of PTSD; (2) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service; and (3) the Veteran's symptoms are related to 
the claimed stressor.  Id.  

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) 
states:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

Previously, VA was required to undertake extensive development to 
determine whether a non-combat veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in-
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

In this case, the threshold inquiry is whether the file contains 
current medical evidence diagnosing the condition in accordance 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Medical Disorders (4th ed. 1994) (DSM- IV).  
As a medical diagnosis is a specifically enumerated requirement 
under 38 C.F.R. § 3.304(f), PTSD is not a condition for which a 
lay diagnosis of PTSD may be accepted as evidence of currently 
manifested disability.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009).

The diagnostic criteria, including those related to stressors, 
set forth in the DSM-IV for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  The DSM-IV provides two requirements 
to support a diagnosis of PTSD: (1) A person must have been 
"exposed to a traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 209.  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  These criteria are no longer 
based solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).

The Veteran's STRs are entirely negative for a diagnosis of PTSD.  
PTSD was diagnosed on several occasions between 1996 and 2001; 
however, during that time, medical evidence also includes 
contrary evidence reflecting that the criteria for a diagnosis 
for PTSD were not met (See VA evaluations September 1998 and 
February 2001).  The SSA decision reflects that PTSD was not one 
of the enumerated conditions supporting the grant of disability 
benefits.  Significantly, from approximately 2002 forward, the 
record does not contain a diagnosis of PTSD.  The law limits 
entitlement for service-related diseases and injuries to cases 
where the underlying in-service incident has resulted in a 
current disability.  Degmetich, 104 F. 3d at 1332; Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Thus, because the evidence 
shows that the Veteran does not currently have a diagnosis of 
PTSD made in accordance with the DSM-IV; service connection for 
this claimed disorder is not warranted upon this basis alone.

The Board also notes that even if a current DSM-IV diagnosis of 
PTSD was of record, service connection would nevertheless not be 
warranted.  In this regard, the Board observes that the Veteran 
served from 1983 to 1990, with no wartime service and 
consequently, with no indications of engaging in combat with the 
enemy.  

Under the former regulations, the Veteran's own lay recitation of 
his alleged stressors is not acceptable to support a PTSD 
diagnosis.  In addition, he has provided not one report of a 
military-related stressor which is capable of verification.  His 
general reports of stressful, dangerous or painful conditions 
during service are not sufficiently detailed to allow for 
verification.  In 1999, the Veteran described his stressor as 
being afraid of some type of retaliation if he complained.  Again 
this is insufficiently detailed to even attempt verification.  VA 
is not obligated to verify stressors that are too vague.  Indeed, 
the claimant must provide, at a minimum, a stressor that can be 
documented, the location of where the incident occurred, the 
approximate date within 2 months, and the unit of assignment.  
M21-1MR, Part IV.ii.1.D.14.d.  In this respect, the Veteran has 
not furnished specific stressor details such as names, dates and 
locations of any specific service-related stressor.

As noted above, VA has recently amended its regulations governing 
service connection for PTSD by liberalizing the evidentiary 
standard for establishing the required in-service stressor where 
the certain requirements are satisfied.  First, a veteran must 
have experienced, witnessed, or have been confronted by an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, and a veteran's response to the event or 
circumstance must have involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  Second, a 
VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that a veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of a 
veteran's service.  75 Fed. Reg. 39852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)).  

Initially, in this case, in the absence of a current diagnosis of 
PTSD, there is no basis upon which to Remand the case for 
consideration of the amendment to the VA PTSD regulations as 
discussed above.  In this regard, the new regulations have not in 
any way lowered or amended the evidentiary requirement for a 
showing of a current medical diagnosis of PTSD, the critical 
element which is lacking in this case.  Moreover, as a 
substantive mater, the Veteran has not identified any stressor 
reflecting or even suggesting that: he experienced, witnessed, or 
was confronted by an event or circumstance that involved actual 
or threatened death or serious injury, or a threat to the 
physical integrity of himself or others; and that his response to 
such an event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  Hence, 
application of the new regulations would provide no possible 
avenue or opportunity for a more favorable disposition of the 
claim.  

The Board points out that significantly, the JMPR issued in 
February 2010 identified no flaw, error, or omission with respect 
to the facts found, analysis and disposition of the service 
connection claim for PTSD, as was addressed in the July 2009 
Board decision.  

The record does not contain a current DSM-IV diagnosis of PTSD, 
does not establish that the Veteran engaged in combat, and there 
has been insufficient information provided by the Veteran to 
warrant an attempt at verification of his reported stressors and 
hence they remain unverified under the old regulations.  As also 
explained herein, even were the new regulations to be applied the 
case, the file still lacks a current diagnosis of PTSD or any 
identified stressor reflecting that the Veteran experienced, 
witnessed, or was confronted by an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others.

As these essential elements of a service connection claim for 
PTSD have not been established, the Veteran's PTSD claim must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the appellant's claim, the evidence as to 
that issue is not so evenly balanced so as to allow application 
of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Additional development is required with respect to the service 
connection claim for a psychiatric disorder, other than PTSD.  

The JMPR issued in February 2010, indicated that the Board 
provided an inadequate discussion of the reasons and bases for 
the denial of service connection for a psychiatric disorder in 
the decision which was issued in July 2009.  Specifically, the 
parties to the JMPR agreed that an adequate discussion regarding 
the credibility of the Veteran's lay statements as related to his 
reported suicide attempt in service was required, as was a 
discussion addressing why a "favorable" SSA report was not 
supportive of the Veteran's claim.  

VA records dated from 2002 to 2005 reflect that the Veteran's 
diagnosed conditions included paranoid schizophrenia.  A VA 
evaluation conducted in December 2003 reflects that it was noted 
that the Veteran was known to have paranoid schizophrenia, for 
which he was not taking medication.  The impressions included: a 
history of seizure disorder in the past with no recurrence for a 
long time, and a history of paranoid schizophrenia.  The Veteran 
underwent a psychiatry evaluation in July 2004.  A diagnosis of a 
history of a psychotic disorder in remission was made, described 
as most likely drug-induced.  Rule out paranoid schizophrenia was 
also diagnosed.  The most recent clinical records on file dated 
in August 2005, reflect that the impressions included a history 
of paranoid schizophrenia, seen by mental health and declared 
stable.  

Even prior to addressing the matters addressed in the JMPR, the 
Board finds that a more fundamental issue must be addressed, 
which was not even raised in the JMPR.  Namely, in light of the 
aforementioned evidence on file, clarification is required to 
ascertain whether the Veteran currently has a diagnosed 
psychiatric disorder other than PTSD which is etiologically 
related to service.  

The Board notes that fulfillment of VA's duty to assist a 
claimant includes providing a medical examination or obtaining a 
medical opinion where it is deemed necessary to make a decision 
on the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  In a claim for service connection, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits still triggers 
the duty to assist if it indicates that the Veteran's condition 
may be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents 
a low threshold for the requirement that evidence indicates that 
the claimed disability/death may be associated with in- service 
injuries for purposes of a VA examination).  

In this case, a comprehensive VA psychiatric examination has not 
been conducted in conjunction with the claim on appeal, in order 
to address the critical matters in this case including the 
nature, severity, onset and etiology of any currently manifested 
psychiatric disorder.  Pursuant to this remand, the AMC/RO should 
arrange for the Veteran to undergo such an examination.  In 
addition, the Veteran will be given an opportunity to provide any 
additional information or evidence relating this claim on remand.

As the case is being remanded for other reasons, the Board will 
also request any VA records dated from August 2005 forward, as it 
appears that the Veteran receives mental health treatment on a 
somewhat regular basis.  38 C.F.R. § 3.159(c)(2).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has 
constructive, if not actual, notice of these additional treatment 
records because they are generated within VA's healthcare 
system).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claim for a psychiatric 
disorder, and any such identified evidence 
should be sought.

2.  Obtain the Veteran's VA mental health 
treatment records and evaluation reports 
dated from August 2005, forward, and 
associate them with the claims file.  

3.  The Veteran should be afforded a VA 
psychiatric examination.  The Veteran's 
claims files should be made available to, 
and reviewed by, the examiner in 
conjunction with the examination.  A 
history of the onset and symptomatology 
associated with the Veteran's claimed 
psychiatric disorder should be elicited 
from him and recorded in the examination 
report.  Any necessary diagnostic testing 
should be conducted.  Then, the examiner 
should provide the following information:

a)	Assign a diagnosis for each currently 
manifested psychiatric disorder and 
describe the manifestations of each 
diagnosed disorder;

b)	For each diagnosed psychiatric 
disorder, state whether it is at least as 
likely as not (a 50 percent, or greater, 
likelihood), or, is less than likely, or, 
is unlikely, that the disorder was incurred 
or first manifested during the Veteran's 
active service period extending from May 
1983 to January 1990, or during the first-
post service year; in this regard the 
examiner should address the more general 
question of whether it is at least as 
likely as not that any currently manifested 
psychiatric disorder is etiologically 
related to the Veteran's period of active 
service. 

The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her opinion, 
would use the language "likely," "unlikely" 
or "at least as likely as not."  The term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

4.  The RO/AMC is requested to then review 
the Veteran's claims file and ensure that 
the foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development, in 
addition to that directed above, is 
required.  If further action is required, 
it should be undertaken prior to 
adjudication of the claim.

5.  The RO/AMC will then readjudicate the 
Veteran's service connection claim for a 
psychiatric disorder (other than PTSD).  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


